Citation Nr: 1044961	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-36 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether recoupment of the Veteran's severance payment of 
$10,505.70, is proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The Veteran served on active duty from June 1982 to June 1985 and 
from March 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In that decision, the RO granted service connection for 
mechanical low back strain with lumbar degenerative changes and 
assigned a 10 percent disability rating effective July 30, 2003.  
In a letter dated the same month, the RO informed the Veteran of 
the grant of compensation benefits and also informed him that 
payment of such benefits would be withheld until the $10,505.70 
severance payment he had received upon discharge from active 
service had been recouped.

The Veteran disagreed with the recoupment and the evaluation 
assigned for his low back disability.  In his November 2006 
substantive appeal, he expressly stated that he wished to appeal 
only the recoupment/severance pay issue.  Thus, a claim 
pertaining to the evaluation of the Veteran's service-connected 
low back disability is not before the Board.  In a September 2010 
brief, the Veteran's representative made arguments concerning the 
evaluation of the Veteran's service-connected low back disability 
and the effective date that was assigned for the award of service 
connection.  As these issues have not been developed for 
appellate review, they are referred to the agency of original 
jurisdiction (AOJ) for appropriate action.

In February 2007, the Veteran presented sworn testimony during a 
hearing at the RO before a Decision Review Officer.  A transcript 
of this hearing is of record and has been reviewed.  He also 
requested the opportunity to present testimony during a hearing 
before a Veterans Law Judge, but withdrew the request in a 
November 2007 statement which bears his signature.  38 C.F.R. 
§ 20.704(e) (2010).

In July 1991, during the Veteran's second period of active 
service, he fell from a truck and injured his low back.  He was 
discharged from the U.S. Army in September 1991.  According to 
his DD Form 214, he was discharged based upon the expiration of 
his term of service.  Also according to his DD-214, he received a 
lump sum severance payment of $10,505.70 at the time of 
discharge.  

Governing law provides that a former member of the armed forces 
who has received disability severance payments, separation pay 
under the provision of 10 U.S.C.A. § 1174, or readjustment pay 
under any other provision of law, based on service in the armed 
forces shall not be deprived, by reason of his receipt of such 
separation pay, severance pay, or readjustment pay, of any 
disability compensation to which he is entitled under the laws 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount of 
separation pay, severance pay, and readjustment pay received, 
less the amount of Federal income tax withheld from such pay.  
10 U.S.C.A. § 1174(h)(2).

The Veteran contends that the lump sum severance payment of 
$10,505.70, which he received at discharge does not fit into any 
of these categories for which recoupment is required.  In 
particular, he asserts that he did not receive severance pay 
based upon his low back disability, as his discharge was 
implemented upon the expiration of his term of service.  He 
testified during the hearing on appeal that he does not recall 
why he was paid $10,505.70 upon discharge, but that he is certain 
it was not for disability and he did not recall receiving a 
payment based upon the special separation pay provisions of 
10 U.S.C.A. § 1174.  

The evidence of record is currently inadequate to determine why 
the Veteran was paid $10,505.70 upon discharge from service.  His 
DD-214 does not provide complete information.  The term 
"severance," which appears on his DD-214 is frequently used to 
refer to a disability situation; this theory is supported by the 
Veteran's re-entry code of "3C" on the DD-214, which indicates 
he cannot reenlist in the Army without obtaining a waiver for 
some condition or situation.  However, the separation code on the 
DD-214, "JBK," and the separation authority referenced, "AR 
635-200, Chapter 4," together indicate that his discharge was 
routine in nature, due to the expiration of his term of service.  

To clarify the purpose of the severance payment, the RO contacted 
the Defense Finance and Accounting Service (DFAS) in 2003 and 
2006.  Upon both occasions, the DFAS indicated that a search of 
the Veteran's Army pay records did not substantiate a payment for 
Special Separation pay or disability severance pay, although the 
Veteran may have received separation pay such as "final pay, any 
allowances and/or lump sum leave sell-back."  Each time, 
however, the DFAS suggested that "if you or the [Veteran] can 
provide further evidence of payment of this type was paid, please 
forward that information to us . . . and we will reexamine the 
case."  Careful review of the Veteran's claims file shows that 
the RO did not provide a copy of the Veteran's DD-214 to the DFAS 
in 2003 or in 2006.

The Board notes that the VA regulation pertaining to concurrent 
benefits and elections, 38 C.F.R. § 3.700, has been amended since 
the RO last reviewed the Veteran's claim.  See 74 Fed. Reg. 26956 
(June 5, 2009).  Specifically, the regulation was amended so that 
VA would recoup from disability compensation an amount equal to 
the total amount of special separation benefits less the amount 
of Federal income tax withheld from such pay when special 
separation benefits were made on or after December 5, 1991 (as 
opposed to VA recouping the entire amount of the special 
separation benefits regardless of Federal income tax withheld, as 
it does when benefits were made prior to that date).  The 
previous version of 38 C.F.R. § 3.700 only allowed a deduction of 
the amount of Federal income tax withheld from special separation 
benefits when the special separation benefits were paid on or 
after September 30, 1996.  See 38 C.F.R. § 3.700 (2008).  

The regulatory change may be important in this case depending 
upon when the Veteran actually received his $10,505.70 severance 
payment.  Given that a period of approximately 75 days separates 
the date of the Veteran's discharge from service and the 
effective date for the revised regulatory provision excluding the 
federal income tax from recoupment, it is worthwhile to ascertain 
the exact date of the payment to the Veteran.  Furthermore, the 
record does not include any information about how much Federal 
income tax was withheld from the Veteran's special separation 
benefits.  Thus, this information should be obtained upon remand.

In addition, the Board notes the case of Majeed v. Nicholson, 19 
Vet. App. 525 (2006).  In this case, the United States Court of 
Appeals for Veterans Claims (Court) clarified that recoupment is 
tied to whether the disability compensation being paid is 
associated with the particular period of service for which 
separation pay was awarded.  Majeed, 19 Vet. App. at 529.  The 
Veteran had two periods of active service, and sustained the 
injury to his back during the second period.  Thus, if any 
portion of the $10,505.70 payment was associated with his first 
period of service, that portion should be excluded from 
recoupment.  

The Veteran's service personnel records are not contained in his 
claims file.  It is reasonable to assume that his Army personnel 
file may contain information clarifying the nature and purpose of 
the $10,505.70 severance payment.  Therefore, upon remand, his 
service personnel records should be obtained for review by the 
AOJ.  IF these records do not contain enough detail as to the 
nature and purpose of the payment, or as date of the payment and 
the amount of Federal income tax withheld from the lump sum of 
$10,505.70, then the AOJ should again contact the DFAS, providing 
that Service with all relevant documentation from the Veteran's 
personnel file, and with a copy of the Veteran's DD-214, to 
obtain the necessary information.  The AOJ should invite the 
Veteran to submit any pertinent documentation he may have, such 
as paystubs and tax records, to resolve these questions, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain, through official channels, the 
Veteran's complete service personnel 
records, to include all pay and financial 
records.

2.  IF these records do not contain enough 
detail as to the nature and purpose of the 
$10,505.70 payment, including the date of 
the payment and the amount of Federal 
income tax withheld from the lump sum, then 
contact the DFAS, providing that Service 
with all relevant documentation from the 
Veteran's personnel file, and with a copy 
of the Veteran's DD-214, to obtain the 
necessary information.

3.  After the development requested above 
has been completed, review the record and 
make a determination as to whether the 
$10,505.70 payment constituted disability 
severance payments, separation pay under 
the provision of 10 U.S.C.A. § 1174, or 
readjustment pay.  If so, then further 
determine whether any portion of the 
payment was associated with his first 
period of service, and whether the payment 
was made after December 5, 1991, thereby 
allowing any Federal tax withheld to be 
excluded from recoupment.  If the benefit 
or any portion of the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


